Citation Nr: 1440130	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-00 235	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for erectile dysfunction, currently rated as 0 percent disabling.

2.  Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the right hand.

3.  Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the left hand.

4.  Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the right foot.

5.  Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the left foot.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA); which granted service connection for peripheral neuropathy of each extremity, effective July 24, 2009 and for erective dysfunction, effective September 21, 2009.  In October 2011, the RO established March 2, 2009, as the effective date for the grants of service connection for peripheral neuropathy.


FINDINGS OF FACT

1.  On December 28, 2011, prior to the promulgation of a decision, the Board received notification from the appellant, that a withdrawal of the appeal as to the issue of entitlement to a compensable rating for erectile dysfunction was requested.

2.  The Veteran's claims for service connection for peripheral neuropathy of the right and left hands and right and left feet were denied by the Board in December 2008.  The Veteran filed a claim to reopen in July 2009; and peripheral neuropathy was first diagnosed on March 2, 2009.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for erectile dysfunction, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for assignment of an effective date earlier than March 2, 2009, for the grant of service connection for peripheral neuropathy of the right hand, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.400 (2013).   

3.  The criteria for assignment of an effective date earlier than March 2, 2009, for the grant of service connection for peripheral neuropathy of the left hand, have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.   
 
4.  The criteria for assignment of an effective date earlier than March 2, 2009, for the grant of service connection for peripheral neuropathy of the right foot, have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.   

5.  The criteria for assignment of an effective date earlier than March 2, 2009, for the grant of service connection for peripheral neuropathy of the left foot, have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The appeal arises from downstream issues from the grants of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Erectile dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, in his December 2011 VA Form 9 (substantive appeal), indicated that the issue of entitlement to a compensable rating for erectile dysfunction could be dropped if the VA already awarded him a "special paragraph" for erectile dysfunction.  The Board notes that the RO had combined the noncompensable erectile dysfunction rating with his diabetes mellitus.  Consequently, the RO considered the issue withdrawn.  The issue was therefore not included in the RO's March 2014 supplemental statement of the case.  The Veteran submitted a March 2014 VA Form 646 in which he claimed to have no further argument; and the Veteran's representative submitted a May 2014 Informal Hearing Presentation (Virtual VA) in which the issue was not listed.  The Board therefore finds that the Veteran withdrew the issue of entitlement to service connection for a compensable rating for erectile dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

Effective Dates

The Veteran contends that he is entitled to effective date in 2002 for the grants of service connection for peripheral neuropathy.  In his May 2014 Informal Hearing Presentation (Virtual VA), he asserted that he submitted medical reports in October 2002 that constituted a claim for benefits and showed diagnoses of peripheral neuropathy.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. 

The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed a claim for service connection for disability of the peripheral nerves of the hands and feet that was date-stamped as received in December 2004.  The claims were denied by the RO in an August 2005 rating decision.  The Veteran appealed the decision, and the claim was denied by the Board by way of a December 2008 decision.  The Board denied the claim because the Veteran had not been diagnosed with peripheral neuropathy.  That decision is final.  38 U.S.C.A. § 7104(b).

The Veteran sought to reopen his claims in July 2009.  VA outpatient treatment records reflect that as late as August 2008, neurologic examinations yielded normal findings.  The Veteran was first diagnosed with peripheral neuropathy on March 2, 2009.  

The Board recognizes that the Veteran reported pain in his shoulders in April 2002, and pain and numbness in his elbows and shoulders in July 2002.  Moreover, the Board recognizes that the Veteran was diagnosed with carpal tunnel syndrome in July 2002.  However, as noted in the Board's December 2008 denial, the Veteran was not diagnosed with peripheral neuropathy.  

The effective date of a claim reopened after a final disallowance will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In this case, entitlement arose when peripheral neuropathy was diagnosed (March 2, 2009) and his claim was received on July 24, 2009.  The Board construes the March 2, 2009 outpatient treatment report as an informal claim.  Nonetheless, there is no basis upon which to award an effective date earlier than March 2, 2009.

While the record does not include the information the Veteran reports he submitted in 2002; even if it did, an earlier effective date would be precluded, because of the intervening final Board decision.  The Board is precluded by statute and regulation from assigning an effective date prior to March 2, 2009 for the grant of service connection for peripheral neuropathy of the hands and feet.  Accordingly, the preponderance of the evidence is against the claims for effective dates earlier than March 2, 2009.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).












ORDER

The issue of entitlement to a compensable rating for erectile dysfunction is dismissed. 

Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the right hand is denied.

Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the left hand is denied.

Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the right foot is denied.

Entitlement to an effective date earlier than March 2, 2009 for the grant of service connection of peripheral neuropathy of the left foot is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


